 THE AMERICAN SUGAR REFINING COMPANY (DOMINO BAG) 207counting the ballots in the four companion cases.However, whetheror not BCW agreed to the postponement in the AcCPcase,webelieve that the Regional Director, in the circumstances, properlydenied the request of the three BCW locals for further postpone-ment of the counting of ballots in the other elections.As we have overruled the objections to the elections, we shallcertify the ABC as the representative of employees in group 1 andLocals No. 4 Auxiliary and 254, BCW in group 2.[The Board certified Bakers Union No. 4 of Greater St. Louis,American Bakery and Confectionery Workers International Union,AFL-CIO, as the collective-bargaining representative in group 1and Locals No. 4 Auxiliary and 254, Bakery and ConfectioneryWorkers International Union of America, as the collective-bargain-ing representative of employees in group 2.]MEMBERS BEAN and JENKINS took no part in the considerationof the above Supplemental Decision and Certification of Representa-tives.The American Sugar Refining Company(Domino Bag)andUnited Papermakers and Paperworkers,AFL-CIO,Petitioner.Case No. 11-RC-1094.March 13, 1959DECISION AND CERTIFICATION OF RESULTS OFELECTIONOn March 20, 1958, pursuant to a stipulation for certification uponconsent election, an election by secret ballot was conducted underthe direction and supervision of the Regional Director for theEleventh Region among employees in the agreed-upon appropriateunit.Following the election, the Regional Director served uponthe parties a tally of ballots, which shows that of 115 eligible voters,110 cast valid ballots, of which 31 were for, and 79 were against,the Petitioner.On March 24, 1958, the Petitioner filed objections to the conductof the election.On December 19, 1958, the Regional Director issuedand served upon the parties his report on objections and recom-mendation in which he found that the objections lacked merit andrecommended that they be overruled.Thereafter, the Petitionerfiled timely exceptions to the Regional Director's report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members,.Bean and Jenkins].123 NLRB No. 29. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case,the Board makes the followingfindings :1.The Employerisengagedin commerce within the meaningof the Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and(7) of the Act.4.As stipulated by the parties,the following employees of theEmployer at its plant at Stark Industrial Park, Charleston, SouthCarolina,constitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of the Act:All production and maintenance employees,including shippingemployees,laboratory employees,and inspection employees, butexcluding all salaried employees,such as office clerical employees,and all watchmen,guards, and supervisors as defined in the Act.5.The sole issue presented by the Petitioner's exceptions to theRegional Director's report is whether the Regional Director erredin holding that antiunion,but noncoercive,statementsmade bymanagement representatives to individual employees at their workstations within the 24-hour period immediately preceding the elec-tion did not interfere with the election.The Petitioner contendsthat these talks with individual employees violated both thePeerlessPlywoodrule,which bansthe deliveryof preelection speeches within24 hours before an election,2and theEconomicMachineryrule, whichprohibits an employer from calling employees,individually or insmall groups,into a private area removed from the employees'normal workplaces and urging them to reject the union.'We findthis contention to be without merit.The Board has heretofore madeitclear that an employer's conversations with employees in thecircumstances of this case do not fall within the proscription ofeither thePeerless Plywood4orEconomic Machinery5rule.Asrecommended by the Regional Director,the Petitioner's objectionsin this connectionare accordinglyoverruled.1 The Regional Director's recommendations overruling objections to which no exceptionswere filed are hereby adopted.2Peerless Plywood Company,107 NLRB 427.2Economic Machinery Company,111 NLRB 947. Member Jenkins' position in this re-gard is set forth inPeople'sDrug Stores,Inc., et al.,119 NLRB 634.4Chock Full 0' Nuts,120 NLRB 1296;Montgomery Ward & Company,119 NLRB 52.8 Pyramid Mouldings,Inc.,121 NLRB788;The Bryant Electric Company,118 NLRB232.Mrs. Baird'sBakeries,Inc.,114 NLRB 444, upon which Petitioner relies in thisconnection,isa factually distinguishable case.There,the employer contacted theemployees individually in their homes,on their work routes, and in company offices in aneffort toinduce them to vote against the union. WEAVER MOTORS209As we have overruled the objections to the election, and as thePetitioner has failed to secure a majority of the valid ballots cast,we shall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for United Papermakers and Paperworkers, AFL-CIO, andthat said labor organization is not the exclusive bargaining repre-sentative of the employees of the Stark Industrial Park, Charleston,South Carolina, plant of The American Sugar Refining Company(Domino Bag) in the unit found appropriate.]Norman Weaver and HaroldWeaver,Partners,d/b/a WeaverMotors; Galesburg Lincoln-Mercury Co.;J.E. Trapp, R. A.York,and John McCreery,a partnership d/b/a McCreeryMotor Sales;Crown Motors,Inc.; Inman-Swanson Motors,Inc.;Puckett Buick Company,PetitionersandLocal UnionNo. 15,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers and Lodge No.2085, InternationalAssociation of Machinists,AFL-CIO.Cases Nos. 13-RM-411,13-RM-412, 13-RM-413, 13-RM-414, 13-RM-415, and 13-RM-416.1March 13, 1959DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of theNational Labor Relations Act, a consolidated hearing2 was heldbefore Robert G. Mayberry, hearing officer.The hearing officer'srulingsmade at the hearing are free from prejudicial error andare hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, the Board has delegated its powers in connectionwith these cases to a three-member panel [Chairman Leedom andMembers Rodgers and Bean].Upon the entire record in these cases,3 the Board finds :1.In these cases, the Unions either contest the Board's jurisdic-tion or take no position on this question.Each of the Employer-Petitioners herein is primarily engagedatGalesburg, Illinois, in the retail sale and repair of automotiveequipment.During the year preceding the filing of the petitions,'1The Employer-Petitioners in these cases will hereinafter be called,Tespectively,Weaver,GalesburgLincoln,McCreery,Crown, Inman-Swanson, and Puckett Buick.2As it is the Board's practice to consolidate cases for purposes of hearing,where, ashere, they have common issues and facts, we overrule the Unions'objection to the con-solidation of the instant cases.3Because in our opinion the record adequately sets forth the issues and the positions ofthe parties,the Unions'request for oral argument is hereby denied.4 The petitionsTherein were filed on October 15, 1958.123 NLRB No. 26.508889-60-vol.123-15